DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 15, 2022 has been entered.  Claims 1-5, 7, 8, 10, and 11 have been amended.  As such, Claims 1-20 are currently pending, with Claims 13-20 withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0004393 to Pegna et al. (“Pegna”) in view of U.S. Patent Application Publication No. 2019/0047047 to Mark (“Mark”) and Duty et al., “Z-pinning approach for 3D printing mechanically isotropic materials,” Additive Manufacturing, Volume 27, pp. 175-184 (May 2019) (“Duty”).
With regard to Claims 1, 11, and 12, Pegna is related to forming a plurality of fibers using laser-induced chemical vapor deposition.  See, e.g., Abstract, entire document.  Pegna discloses a three-dimensional array of fibers comprising an array of standing fibers extending perpendicular to a lateral plane.  Figure 7 and paragraphs [0060] to [0062].  Pegna shows that the array of fibers extend from the base substrate as a fiber forest.  Figures 1, 4, and 10.  Pegna also discloses that the fibers grow to the same height.  Paragraph [0063.  Pegna does not specify the base substrate used to grow the fibers.  Mark is also related to additive manufacturing of materials, including fibers and filaments.  See, e.g., Abstract, paragraph [0115], entire document.  Mark teaches that a releasee film layer can be used to allow the printed material to be removed from the substrate.  Paragraph [0006].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use an expendable film substrate to print the standing array of fibers disclosed by Pegna in order to provide a three-dimensional material that can be removed from the substrate for subsequent use, as disclosed by Mark.  Pegna also does not disclose multiple layers of nonwoven parallel fibers running in between the array of standing fibers.  Duty is related to a z-pinning approach for 3d printing of mechanically isotropic materials.  See, e.g., Abstract, entire document.  Duty teaches that multiple layers of nonwoven parallel fibers can be placed between an array of z-pins in order to provide a composite material with improved strength in each of the x-, y-, and z-dimensions.  Page 175 and Figure 3.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an array of nonwoven parallel fibers into the array of standing fibers disclosed by Pegna in order to provide a composite material with strength in each dimension, as shown to be known by Duty.  With regard to Claims 2 and 3, Duty shows that pattern of fiber layer orientations can be 0-90 or 0-60-120.  See, e.g., Figures 3 and 6.  With regard to Claim 4, Pegna teaches the array of standing fibers can comprise boron, carbon, or silicon, Abstract, and Duty teaches that the parallel fibers can comprise carbon fiber.  Abstract.  With regard to Claim 5, Pegna teaches that multiple materials can be used in the printing process.  Paragraph [0047].  With regard to Claims 6 and 7, Mark teaches that a metal base can be used.  Paragraph [0109].  With regard to Claims 8-10, Mark teaches the need for cooling in the areas of deposition.  Paragraph [0117].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a cooling channel that provides for differences in thermal expansion between the metal base substrate and multiple layers of parallel fibers, since Mark recognizes cooling as a necessary effect in the 3D printing process.  

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
Applicant argues that Figure 7 of Pegna illustrates a linear array, which is distinct from a fiber forest comprising a two-dimensional array.  The Examiner agrees with this observation, but notes that Pegna is not limited to the embodiment of Figure 7.  In fact, Pegna discloses that the fibers can be grown from a substrate in a two-dimensional array.  Figures 1, 4, and 10.  The person having ordinary skill in the art would readily understand that an array can be provided, such that the fibers grown in the perpendicular direction are provided in an equal length.
Applicant argues that the fibers of Pegna are not standing fibers and do not require a base substrate.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Mark teaches that a releasee film layer can be used to allow the printed material to be removed from the substrate.  Paragraph [0006].  As such, Mark teaches that fibers grown from a releasable base can be removed from the substrate for use.
Applicant argues that Pegna teaches growing fibers of indefinite length.  The Examiner disagrees.  Pegna teaches “[f]ibers grow in unison, and to the same height. This was an unexpected benefit of source imaging over diffraction limited optics because the depth of focus is 5 to 30 times (vertical and horizontal respectively) shallower than the Rayleigh range of an equivalent diffraction limited focus. This turns out to be a huge advantage as fibers quickly grow in and out of focus. This makes it possible to track fiber growth, and even backtrack to retrieve fibers that stopped growing without affecting any of the other already grown fibers. This unique feature of the CtP laser bars is expected to represent a major advantage in controlling future parallel LCVD growth for fiber arrays.”  Paragraph [0063] (emphasis added).  Pegna emphasizes the ability to track fiber growth and to directly monitor and adjust to fibers growing at different rates from other fibers.
Applicant argues that there is no teaching in Mark of an array of standing fibers of equal height extending perpendicular to the plane of a nonwoven fabric and attached to a base substrate.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Pegna is cited for the teaching of an array of standing fibers of equal height extending perpendicular to the plane and Duty is cited for the creation of a nonwoven fabric using z-pinning. 
Applicant argues that Duty fails to disclose any teaching or suggestion that multiple layers of nonwoven fibers are running parallel to the plane of the nonwoven fabric in between the array of standing fibers.  The Examiner disagrees.  Figure 3 of Duty clearly shows a pattern of multiple layers of nonwoven fibers running parallel to the plane of the nonwoven fabric in between an array of standing fibers.  Such a configuration very much compares to Applicant’s configuration provided in Figure 11B of the present invention.  As such, Duty satisfies this claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789